NO. 07-02-0112-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   MAY 15, 2002
                          ______________________________

                                JOHN JOSEPH HINDERA

                                                         Appellant

                                             v.

                                 NELSON DOMETRIUS

                                                Appellee
                        _________________________________

            FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

                   NO. 99-507,408; HON. SAM MEDINA, PRESIDING
                        _______________________________

                              ORDER OF ABATEMENT
                         _______________________________

Before BOYD, C.J., and QUINN and REAVIS, JJ.

       John Joseph Hindera (appellant) appeals the February 1, 2001 judgment of the

237th District Court of Lubbock County in favor of appellee. Subsequent to the filing of the

notice of appeal, this court received notice from appellant’s counsel that he had filed a

voluntary petition as debtor under Chapter 7 of the United States Bankruptcy Code. Said

notice included a file-marked copy of said petition. Pursuant to 11 U.S.C. § 362, any

further action in this appeal is automatically stayed.
      Under these circumstances, and for administrative purposes, this appeal is removed

from the docket of this Court and abated. The appeal will be reinstated upon proper

motion showing that the stay has been lifted or that the Court may otherwise proceed with

the disposition of the cause.

      Accordingly, the appeal is abated.



                                               Per Curiam



Do not publish.




                                           2